A newspaper carrier, who has purchased from a prior carrier the privilege of carrying the numbers of a paper within a specified route or part of a city, and who has been recognized by the publisher of the paper as the carrier for such route, his name substituted on the publisher’ s books in place of the former carrier for such route, and papers furnished to him for a time for that purpose (the carriers paying for the papers at a fixed rate, and obtaining compensation for their labor by disposing of them at a higher rate), has no right, as against the publisher, to demand the papers for such route, and can maintain no action against him for refusing to furnish papers to him, and delivering them to another to distribute on such route.
(S. C., 10 N. Y. 108.)